DISSENTING OPINION.
CAULFIELD, J.
— I respectfully dissent from the majority opinion. The question involved is whether the probate court has power upon mere citation to remove the guardian or curator of a minor for alleged mismanagement of the estate and failure to account in annual settlement for interest due, without any complaint in writing having been made by any person interested. It seems plain to me that the question must be answered in the negative. There are statutory provisions governing the manner of removal for such causes. [Sections 462 and 50, Revised Statutes 1909.] Section 462 provides that such removal may be “in like manner . . . as in the case of an executor or administrator,” which, section 50 provides,, is “upon complaint in writing made by any person interested, supported by affidavit and ten days’ notice,” etc. According to a recognized rule of statutory construction, this express provision as to the manner of such removal includes a negative that it shall be in any other manner. [Ex Parte Joffee, 46 Mo. App. 360.] At least this should be so in the case of a probate court, which is of limited jurisdiction, has only such power as is conferred upon it by statute andisbound to exercise its jurisdiction only in the manner prescribed by statute. [St. Louis v. Hollrah, 175 Mo. 79, 74 S. W. 99; *158Powers v. Blakey’s Admrs., 16 Mo. 437; Jenkins v. Morrow, 131 Mo. App. 288, 109 S. W. 1051; Elliott v. Wilson, 27 Mo. App. 218.] Here the statute prescribes, not the mere manner of exercising a jurisdiction already acquired, but the manner of acquiring jurisdiction over the subject-matter of a concrete proceeding. While the probate court had jurisdiction of the subject-matter in the general and abstract sense that by law it had jurisdiction of this class of proceedings, it could not acquire jurisdiction of the subject-matter of this particular proceeding without a complaint filed, a complaint being provided for by law. Even in courts of general law’ and equity jurisdiction, where, as here, the written law contemplates the filing of a petition or other form of complaint, the jurisdiction of the subject-matter of a concrete case is only acquired through the filing of such petition or complaint. “Courts cannot, ex mero motiij set themselves in motion.” [State ex rel. v. Muench, 217 Mo. 124, 137, 117 S. W. 25.] As bearing on the question before us I consider it significant that during the seventy- two years our law has been substantially the same as it is now (Laws 1838-39, p. 58, sec. 14, R. S. 1835, article 1, sec. 25), no probate court of this state, so far as the printed reports disclose, has ever before attempted to remove a guardian or curator for the causes here involved, without any complaint having been filed. It has been held that when a guardian or curator removes from the state, his appointment may be revoked withouta citation (State to use v. Engelke, 6 Mo. App 356, 360), but that holding was expressly laid on the ground that the section of. the statute applicable to cases where the guardian becomes a non-resident is special to such cases, and that such cases are not governed by section 462, which is general. In the published reports of other states, where provisions like those we are considering exist, the same dearth of instances where probate courts have attempted to remove guardians of their own motion *159exists. The only question which seems to have arisen is whether the person who made the complaint was a “person interested” and therefore qualified to make the complaint under the statute. In Mississippi the action of a probate court in removing a curator on the complaint of a mere stranger was reversed on the ground that the application should have been made by a person interested in the ward, her property, or in the acts of her guardian. [Cotton v. Goodson, 1 Howard, 295.] As the jurisdiction lacking here was of the subject-matter of the particular cáse and not merely of the person, the defect was not waived by appearance and going to trial on the merits, either in the probate or circuit court. [Grant v. Stubblefield, 138 Mo. App. 555, 556, 120 S. W. 647; Sidwell v. Jett, 213 Mo. 601, 610, 112 S. W. 56.] .The probate ;court having failed to acquire such jurisdiction, the ap-peal gave none to the circuit court. Nor can the defect of want of jurisdiction be cured here by invoking the doctrine that the same liberal presumptions' and intendments are indulged to sustain the proceedings and jurisdiction of probate courts (attacked collaterally) as are indulged in behalf, of other courts. The attack made on -the judgment before us is by appeal, according to the statutory method, and the attack is therefore a direct attack, made in the proceeding itself. [Vanfleet’s Collateral Attack, sec. 2; Johnson v. Detrick, 152 Mo. 243, 251, 53 S. W. 891; Deslodge v. Tucker, 196 Mo. 587, 601, 91 S. W. 283.] And the presumptions and intendments accorded to judgments collaterally attacked avail nothing.